                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:19-CR-00049-KDB-DCK-2
USA                                        )
                                           )
    v.                                     )              ORDER
                                           )
DEVIN QUAMAINE TEMPLETON                   )
                                           )

         THIS MATTER is before the Court on Defendant Devin Quamaine

Templeton’s pro se Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 70). This is Defendant’s third

filing with the Court asserting the same general complaints and requesting

compassionate release. (Doc. Nos. 65, 67). Having carefully reviewed the Defendant’s

motion and all other relevant portions of the record, the Court will deny the motion

without prejudice to a renewed motion after exhaustion of his administrative

remedies.

         Defendant has petitioned the warden twice for compassionate release and been

denied both times. It appears the Defendant has submitted an appeal to the Regional

Director of the Mid-Atlantic Regional Office dated April 7, 2021 and is awaiting a

response. Thus, the Defendant has not exhausted all administrative appeals of the

warden’s adverse decisions that are available to him within the BOP. This Court has

previously addressed the Defendant’s requests and the Defendant presents no new

evidence that would change the Court’s prior rulings.




      Case 5:19-cr-00049-KDB-DCK Document 71 Filed 04/27/21 Page 1 of 2
      IT IS, THEREFORE, ORDERED, that the Defendant’s pro se Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First Step Act

of 2018 (Doc. No. 70), is DENIED without prejudice to a renewed motion after

exhaustion of his administrative remedies.


      SO ORDERED.




                          Signed: April 27, 2021




     Case 5:19-cr-00049-KDB-DCK Document 71 Filed 04/27/21 Page 2 of 2
